—Order, Supreme Court, Bronx County (Alan Saks, J.), entered November 19, 1996, which denied a motion by defendants-appellants, pathologists and laboratory, for summary judgment dismissing the complaint against movants, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendants-appellants dismissing the complaint as against them.
Appellants met their burden as movants of establishing, prima facie, a lack of negligence in their handling and analysis of certain tissue samples. Respondent, in turn, failed to rebut that showing with competent evidence to support the conclusion of her expert that the samples were contaminated as the result of negligence by appellants (see, Burt v Lenox Hill Hosp., 141 AD2d 378). Concur—Sullivan, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.